Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN1722433 to Ichise.
Regarding Claim 1, Ichise teaches in fig. 10 at least, a conductive structure, comprising: 
an upper conductive line 40 arranged above and in electrical connection with a circuit component in a lower device layer 1-18 through a via plug 38, wherein the upper conductive line extends laterally over the via plug; 
an interposing layer (not numbered, single hatched layer below 40) having a substantially uniform thickness arranged between the via plug and the upper conductive line, and extending laterally beyond a planar projection of the via plug, wherein the upper conductive line is in electrical connection with the via plug through the interposing layer; and 
an overlayer (not numbered, single hatched layer above 40) is disposed over the upper conductive line.

Regarding Claim 2, Ichise teaches the structure of claim 1, wherein a thickness variation in the interposing layer is no more than about 5% with respect to a regional thickness of the interposing layer in the planar projection region of the via plug (Ichise shows no variation).

Regarding Claim 3, Ichise teaches the structure of claim 1, wherein a thickness variation in the interposing layer is no more than about 5% (Ichise shows no variation).

Regarding Claim 4, Ichise teaches the structure of claim 1, wherein the interposing layer consists essentially of a substantially unitary intermetallic material (Ti) that includes a metal species identical to that in the upper conductive line (TiN).

Regarding Claim 6, Ichise teaches the structure of claim 1, wherein the overlayer consists essentially of titanium-nitride composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ichise in view of 20140264880 to Sung et al. (Sung).
Regarding Claim 5, Ichise teaches the structure of claim 4, but does not explicitly teach that the substantially unitary intermetallic material consists essentially of TiAl.
	However, in analogous art, Sung teaches in [0015] that a Ti and TiAl are interchangeable as barrier layers for lining conductive structures in BEOL metallization. See MPEP 2144.06.


Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not show an overlayer comprising a fine grain lower sub-layer and a coarse grain upper sub-layer. Cited references in the attached form 892 discuss various multi- layer adhesion/ barrier/ ARC layers but do not teach the dual grain structure required.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812